DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and species A (Fig. 2), claims 1-14, in the reply filed on 2/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.
Claim Objections
Claim 7 is objected for: missing a period at the end of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the or each strip" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (PGPub 2010/0003141).
Re Claim 1, Hancock discloses a method of making a wind turbine blade, the method comprising: providing a blade shell 5 having an inner surface defining a mounting region (Fig. 7, 9); positioning a web 9 in the mounting region (Fig. 7, 9); securing the position of the web in the mounting region using one or more web restraining devices 12, each device having a first portion 21 attached to the web and a second portion 15 attached to the inner surface of the blade shell, each device being configured to prevent movement of the web in a first plane substantially parallel to the mounting region and to permit movement of the web in a second plane substantially perpendicular to the mounting region; moving the web in the second plane away from the mounting region (para. 98); performing one or more preparatory operations on the mounting region (para. 96: providing adhesive to attach reinforcement parts to the blade; para. 100: “during or before the assembly of the strengthening structure or the blade the slit is provided with an adhesive”); and positioning the web in the mounting region by moving the web in the second plane towards the mounting region (Fig. 7, 9; para. 95-106).  	Hancock does not specifically disclose that preparatory operations are performed with the web moved away from the mounting region and repositioning the web in the mounting region by moving the web in the second plane back towards the mounting region. However, Hancock teaches a different embodiment where a reinforcement part 12 is attached to the blade half 11 while separated from the other blade half 8 and reinforcement part 9 and then the blade halves and reinforcement parts are joined together (i.e. thereby moving the web in the second plane back towards the mounting region) (para. 81). This sequence could be applied to the above method such that the web restraining devices 12 of Fig. 7 and 9 is adhesively joined to the inner surface of the blade shell while separated from the other blade half (i.e. with the web moved away from the mounting region) and then assembling blade halves and web and web restraining device thereby moving the web in the second plane back towards the mounting region. It would be obvious to one of ordinary skill in the art to perform preparatory operations with the web moved away and repositioning the web in the mounting region, as taught by Hancock, for the purpose of allowing the connection of the web to the web restraining device to be done accurately and more easily and to ensure that the web restraining device is attached in the exact correct position as well as simplifying the assembly process to ensure that the components are assembled together accurately.
Re Claim 4, Hancock discloses the or each web restraining device is in the form of a strip and wherein at least a portion of the strip is flexible (Fig. 7; strip defined as a long narrow piece of a material).
Re Claim 5, Hancock does not disclose the strip has a laminate structure comprising one or more layers of reinforcing fibres embedded in a cured matrix. However, this is a common material structure for wind turbine blade components and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re Claim 6, as best understood, Hancock discloses the method further comprises bonding the web to the mounting region using an adhesive and wherein said adhesive also bonds the first portion of the or each strip in place between the web and the mounting region (Fig. 7, 9; para. 95-106).
Re Claim 7, Hancock discloses bonding the second portion of the web restraining device to the inner surface of the blade shell (Fig. 7, 9; para. 95-106).
Re Claim 8-9, Hancock does not disclose moving the web in the second plane comprises lifting and turning the web, the web is moved substantially along an arcuate path in the second plane. However, it would be obvious to one of ordinary skill in the art to move the components in such directions while setting up the components for assembly since it has no importance on the component being made and it would require no skill or special technique to move in these directions.
Re Claim 10, Hancock discloses the one or more preparatory operations comprise applying adhesive to the mounting region and/or applying adhesive to the web and/or preparing adhesive and/or removing a peel ply layer from the mounting region (Fig. 7, 9; para. 95-106). 
Re Claim 13, Hancock discloses the web is a trailing-edge web for supporting the trailing edge of a wind turbine blade (Fig. 9; web supports the entire blade which includes trailing edge). 
Re Claim 14, Hancock discloses the method comprises providing a plurality of web restraining devices, the devices being spaced at intervals along the length of the web (Fig. 9).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Liu (US 9,458,823).
Re Claim 2, Hancock does not disclose moving the web in the second plane causes the one or more web restraining devices to move between a first configuration and a second configuration, and wherein the or each web restraining device secures the position of the web in the mounting region when in the first configuration. However, Liu teaches moving a web 42 in a second plane causes the one or more web restraining devices 62 to move between a first configuration and a second configuration, and wherein the or each web restraining device secures the position of the web in the mounting region when in the first configuration (Fig. 3-7; Col. 4, lines 33-67; Col. 5, lines 4-29; para. connecting col. 5-6). It would be obvious to one of ordinary skill in the art to utilize a first configuration and second configuration with these features, as taught by Liu, for the purpose of producing a substantially greater total bond strength as compared to a bond layer between the transverse end and spar cap (Col. 5, lines 15-18) and in order to effectively cradle the web and securely hold the components together.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Chen (CN102554817A, machine translation relied on).
Re Claims 11-12, Hancock does not disclose the step of positioning the web in the mounting region comprises: arranging a web position guide in a predefined location of the mounting region; arranging the web in abutment with the web position guide; and thereafter removing the web position guide, the step of securing the position of the web in the mounting region is performed prior to removing the web position guide. However, Chen teaches positioning a web 9 in a mounting region comprises: arranging a web position guide 62 in a predefined location of the mounting region; arranging the web in abutment with the web position guide; and thereafter removing the web position guide, the step of securing the position of the web in the mounting region is performed prior to removing the web position guide (Fig. 3-4; pg. 7 of machine translation). It would be obvious to one of ordinary skill in the art to utilize a web position guide, as taught by Chen, for the purpose of ensuring the web is placed accurately and effectively.
Claims 1, 6-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardropper (WO2015/003717A1)
Re Claim 1, Wardropper discloses a method of making a wind turbine blade 42, the method comprising: providing a blade shell 40 having an inner surface 46 defining a mounting region; positioning a web 60 in the mounting region; securing the position of the web in the mounting region using one or more web restraining devices 52 (Fig. 3, 7; page 8), each device having a first portion attached to the web (Fig. 3) and a second portion attached to the inner surface of the blade shell (Fig. 3), each device being configured to prevent movement of the web in a first plane substantially parallel to the mounting region and to permit movement of the web in a second plane substantially perpendicular to the mounting region (see arrows in Fig. 3); moving the web in the second plane in relation to the mounting region (Fig. 3); performing one or more preparatory operations on the mounting region with the web moved away from the mounting region (Fig. 3-4; pg. 7, lines 29-32); and positioning the web in the mounting region by moving the web in the second plane back towards the mounting region (Fig. 3).  	Wardropper does not disclose moving the web in the second plane away from the mounting region and repositioning the web in the mounting region by moving the web in the second plane back towards the mounting region. However, it is common practice in the art to place the components in their intended position to check that they will fit before applying adhesive, thus it would be obvious to one of ordinary skill in the art to move the web away and reposition the web when ready to bond for the purpose of ensuring that the bonding process will be successful and that the components are of the correct dimensions and also since this would not require any special techniques or skills and would be an important check to ensure that the final assembled component will be assembled correctly.
Re Claim 6, as best understood, Wardropper discloses the method further comprises bonding the web to the mounting region using an adhesive and wherein said adhesive also bonds the first portion of the or each strip in place between the web and the mounting region (Fig. 3, 7; page 8). 
Re Claim 7, Wardropper discloses bonding the second portion of the web restraining device to the inner surface of the blade shell (Fig. 3-4; pg. 7, lines 29-32). 
Re Claim 8-9, Wardropper does not disclose moving the web in the second plane comprises lifting and turning the web, the web is moved substantially along an arcuate path in the second plane. However, it would be obvious to one of ordinary skill in the art to move the components in such directions while setting up the components for assembly since it has no importance on the component being made and it would require no skill or special technique to move in these directions. 
Re Claim 10, Wardropper discloses the one or more preparatory operations comprise applying adhesive to the mounting region and/or applying adhesive to the web and/or preparing adhesive and/or removing a peel ply layer from the mounting region (Fig. 3-4; pg. 7, lines 29-32). 
Re Claim 13, Wardropper discloses the web is a trailing-edge web for supporting the trailing edge of a wind turbine blade (Fig. 3-7). 
Re Claim 14, Wardropper discloses the method comprises providing a plurality of web restraining devices 52, the devices being spaced at intervals along the length of the web (Fig. 3-7).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardropper in view of Chen (CN102554817A, machine translation relied on).
Re Claims 11-12, Wardropper does not disclose the step of positioning the web in the mounting region comprises: arranging a web position guide in a predefined location of the mounting region; arranging the web in abutment with the web position guide; and thereafter removing the web position guide, the step of securing the position of the web in the mounting region is performed prior to removing the web position guide. However, Chen teaches positioning a web 9 in a mounting region comprises: arranging a web position guide 62 in a predefined location of the mounting region; arranging the web in abutment with the web position guide; and thereafter removing the web position guide, the step of securing the position of the web in the mounting region is performed prior to removing the web position guide (Fig. 3-4; pg. 7 of machine translation). It would be obvious to one of ordinary skill in the art to utilize a web position guide, as taught by Chen, for the purpose of ensuring the web is placed accurately and effectively.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726